
	

116 SRES 334 ATS: Instructing the managers on the part of the Senate on the bill S. 1790 (116th Congress) to insist upon the provisions contained in section 316 of the Senate bill (relating to a prohibition on the use of perfluoroalkyl substances and polyfluoroalkyl substances for land-based applications of firefighting foam). 
U.S. Senate
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 334
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2019
			Mr. Peters (for himself and Mr. Bennet) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Instructing the managers on the part of the Senate on the bill S. 1790 (116th Congress) to insist
			 upon the provisions contained in section 316 of the Senate bill (relating
			 to a prohibition on the use of
			 perfluoroalkyl
			 substances and polyfluoroalkyl substances for land-based applications of
			 firefighting foam). 
	
	
 That the managers on the part of the Senate at the conference on the disagreeing votes of the two Houses on the House amendment to the bill S. 1790 (116th Congress) are instructed to insist upon the provisions of section 316 of the Senate bill (relating to a prohibition on the use of perfluoroalkyl substances and polyfluoroalkyl substances for land-based applications of firefighting foam).
		
